Citation Nr: 0119360	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable rating for residuals of a 
gunshot wound to the left lumbar region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from January 1941 to 
July 1945.

This matter arises from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied the benefit sought 
on appeal.  The case was remanded by the Board of Veterans' 
Appeals (Board) for further development, and has been 
returned to the Board for resolution.


FINDING OF FACT

The residuals of the veteran's wound to the left lumbar area 
are manifested by a 4 millimeter by 4 millimeter scar with no 
tissue loss, sensitivity, tenderness of the scar or 
functional impairment.   


CONCLUSION OF LAW

A compensable disability rating for residuals of a wound to 
the left lumbar region is not warranted.  38 U.S.C.A. §§ 1155 
(West 1991), Veterans Claims Assistance Act, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.73, Diagnostic Code 5320; 
38 C.F.R. 4.118, Diagnostic Codes 7803, 7804, 7805 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim for a compensable 
rating, he was afforded a VA examination, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  Therefore, the Board finds that the duty to 
assist as mandated by the Veterans Claims Assistance Act, 
supra, has been fulfilled. 

In April 1958, the veteran was granted service connection for 
a slight gunshot wound to the lumbar region, effective from 
April 1946.  He was assigned a non compensable rating, but 
not advised of the decision.  The Board has determined that 
this decision remained opened as the veteran had no 
opportunity to contest the rating.  Thus the question of a 
compensable rating stems from the April 1958 rating decision.  
Since the appeal is from the original assignment of a non 
compensable rating following an award of service connection, 
separate evaluations may be assigned for separate time 
periods that are under evaluation.  That is, the Board must 
consider "staged ratings" based upon the facts found during 
the time period in question.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Therefore, the Board will consider whether a 
compensable rating was warranted for residuals of a gunshot 
wound to the left lumbar region, at any time since the 
original award of service connection.   

Factual Background

Service medical records show that the veteran sustained a 
slight, penetrating mortar fragment wound to the lower back 
in 1945, along with wounds to the right shoulder and left 
thigh.  In the field, a few small fragments of mortar shell 
were removed from his back, and his wound was dressed.  The 
separation examination report of July 1945 noted the gunshot 
wounds to right arm, back, and left leg, without indication 
of residual disability.  The physical evaluation at 
separation showed only a superficial scar on the left thigh. 

A VA examination report of February 1948 made no mention of 
residual gunshot wound to the low back, or residual scarring.  
Private outpatient records from 1958 show that the veteran 
had his lumbar spine X-rayed, but no report accompanies the 
statement.  VA outpatient records associated with the file 
cover periods in 1980, 1996 and 1998 to 2001.  None of the 
records show complaints or clinical findings regarding the 
veteran's low back, with the exclusion of complaints related 
to arthritis of the lumbar spine, which are shown in November 
and December 1996.  VA outpatient records covering the period 
from July 1998 through March 2000 show treatment for a 
variety of conditions, including arthritis, hypertension and 
excision of a lip lesion, without reference to a painful or 
tender scar.

The veteran was afforded a VA examination in July 1998 for 
the purpose of evaluating residuals of the gunshot wound to 
his low back.  The examiner found a barely visible 1 inch 
scar in the upper lumbar region on the left.  He noted that 
the scar may represent a shrapnel wound, but it was 
asymptomatic in all aspects.  An X-ray of the lumbar spine 
showed non specific degenerative changes of spondylosis 
throughout the region.  There was no evidence any retained 
shrapnel or other foreign body in the lumbar spine X-rays.  

In October 1999, the veteran appeared for a hearing.  The 
veteran testified that he was injured by a mortar exploding 
behind his back, and that he was hospitalized for a couple of 
days.  He reported that the shrapnel was "dug out," and he 
was sent back to duty.  He testified that he had pain in his 
back constantly, and it was hard for him to bend over and tie 
his shoes.  He also stated that his scar was sensitive and 
that it would hurt if someone pushed on it.  He testified 
that he still had shrapnel in his back, although there is no 
X-ray evidence of such.  

A February 2001 VA examination report reflected the 
examiner's findings that there was no record of the shrapnel 
wound to the veteran's left lumbar spine.  (The Board notes 
that, while the service medical records indicated a wound to 
the right side, the veteran stated that his wound was on the 
left.  In addition, subsequent medical evaluations indicated 
that the wound was on the left side.  The veteran complained 
of pain, but there was no evidence of flare-ups and no 
residuals of muscle injury.  The veteran was appropriately 
treated in the field for removal of the shrapnel.  There has 
been no other surgery involving the veteran's back.  The 
examiner reported that the muscle injured was the latissimus 
dorsi muscle in the left lumbar area.  There were no 
associated injuries to the nerves or bony or vascular 
structures.  The veteran complained of pain in the lower 
back, but the examiner determined that the pain was due to 
osteoarthritis of the lumbar spine.  There was no pain in 
relation to the slight shrapnel wound.  

Physical examination of the veteran revealed that he was a 
well-developed, well-nourished male with an abnormal gait.  
He walked with flexion at the lumbar spine due to pain in the 
lumbar area and both knees.  There was no pain due to the 
shrapnel wounds.  The examination revealed a 4 millimeter 
(mm) by 4 mm scar in the left lumbar area.  Photographs were 
taken.  The scar, which was not sensitive or tender, was just 
barely discernible with no tissue loss.  There were no 
adhesions, no tendon damage and no bone, joint, or nerve 
damage.  Muscle strength was not diminished due to the 
shrapnel wound, and there was no muscle herniation, no loss 
of muscle function and no joint involvement.  The diagnosis 
was reported as minimal shrapnel wound, left lumbar area, 
measuring 4 by 4 mm in diameter.  The examiner noted that 
there was no limitation in activity regarding the small 
shrapnel wound.  The muscle involved was part of muscle group 
20, with no obvious injury to the muscle at present.  There 
was "absolutely no involvement" of any joints attributable 
to the shrapnel wound.  The veteran did have considerable 
osteoarthritis of his lumbar spine, which had no bearing on 
his shrapnel wound.  There was no evidence of flare-ups, 
weakened movement, excess fatigability, or incoordination due 
to the shrapnel wound.

VA outpatient records covering the period from March 2000 to 
January 2001 show that the veteran was treated for a variety 
of health related problems, including arthritis.  There was 
no reference or indication of clinical complaints or findings 
related to the scar on his left lower back region.  

Analysis

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

The veteran's gunshot wound residuals to the low back have 
been evaluated under the schedular criteria applicable to 
muscle injury and to residual scars.  The VA examiner has 
reported that the muscle involved, latissimus dorsi, is part 
of Muscle Group XX, which provides functional support of the 
body, and extension and lateral movements of the spine.  
According to 38 C.F.R. § 4.73, Diagnostic Code 5320, a non 
compensable rating is assigned for slight impairment, and a 
20 percent rating is assigned for moderate impairment.  

In assessing the degree of muscle impairment, the regulations 
provide, in pertinent part, as follows:

Sec. 4.56  Evaluation of muscle 
disabilities.

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
1) Slight disability of muscles--(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection. 
(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
(iii) Objective findings.  Minimal scar.  
No evidence of fasciola defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue. 
(2) Moderate disability of muscles-- (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle 

tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

38 C.F.R. § 4.56(d) (2000).

As is apparent from the medical evidence of record, the wound 
to the veteran's low back does not reach the level of 
disability indicated by a moderate impairment.  That is, the 
veteran's muscle impairment, if any, is no more than slight, 
as reflected by the original report of injury in April 1945, 
and by the VA examination reports of July 1998 and February 
2001, which showed a barely discernible 1 inch scar in the 
left lumbar region, with no associated disability of the 
latissimus dorsi muscle in the left lumbar area.  Likewise, 
there was no associated injury to the nerves or bony or 
vascular structures.  The veteran's complaints of pain were 
due to non service-connected arthritis of the lumbar spine.    

With regard to the issue of a scar, the veteran's disability 
was considered under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which rates the scar based upon limitation of function of the 
part affected.  In the instant case, the lumbar spine is the 
part affected, and under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a non compensable rating is assigned for slight 
limitation of motion, and a 10 percent rating is assigned for 
moderate limitation of motion.  Here, the preponderance of 
the evidence is against a compensable rating for a scar that 
limits motion of the lumbar spine, at any time since the 
award of service connection.  The medical records associated 
with the claims file show no evidence of complaints or 
clinical findings related to the scar on the veteran's back.  
VA outpatient records and VA examination reports show that 
the veteran's complaints of back pain have been attributed to 
arthritis of the lumbar spine.  Moreover, there is no 
evidence of any limited motion of the lumbar spine related to 
the gunshot wound of 1948.  

The Board will also consider Diagnostic Codes 7803 and 7804 
which evaluate superficial scars.  While the veteran's scar 
is secondary to a penetrating shrapnel wound, it has also 
been described as barely visible, thus, consideration under 
these codes is appropriate.  DC 7803 assigns a 10 percent 
rating for a poorly nourished scar with repeated ulceration, 
and DC 7804 assigns a 10 percent rating for a scar that is 
tender and painful on objective demonstration.  However, a 
compensable rating under either of these is codes is clearly 
not warranted.  As previously noted, the veteran's scar is 
approximately 1 inch, and is difficult to see.  In addition, 
there was no pain due to the shrapnel wound, no tissue loss 
and no scar sensitivity or tenderness.  There were also no 
adhesions, tendon damage, or bone, joint, or nerve damage.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a compensable rating for residuals of 
a gunshot wound to the left lumbar region, at any time since 
the original award of service connection.  The Board 
considered the veteran's testimony regarding the pain in his 
low back, and the sensitivity of his scar.  However, the 
objective medical evidence of record does not support his 
assertion that the scar is tender or painful.  Therefore, as 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
consideration.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a compensable rating for residuals of a 
gunshot wound to the left lumbar region is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

